Appeal from an order of the Supreme Court at Special Term, entered March 14, 1950, in New York County, which denied a motion by plaintiff for an order (1) requiring defendants to make more definite and certain specified paragraphs of the amended answer, and (2) striking certain other paragraphs from said answer.

Per Curiam.

This is a motion by plaintiff addressed to an amended answer in a libel suit. Plaintiff moves under rule 102 of the Rules of Civil Practice to make more definite and certain specific paragraphs of defendants’ answer, and under rule 103 to strike specified paragraphs therefrom as irrelevant, redundant and tending to prejudice, embarrass and delay the fair trial of this action. All but one of these paragraphs are contained in an affirmative defense which purports to have been pleaded as a complete defense and which is, if sufficient in law, one of justification or fair comment or both.
We think that this defense should be made more definite and certain so as (o set forth what assertions in the published article are claimed by defendants to be truthful statements of fact and which ones are claimed to be comment, and to show what are the facts upon which the comments are claimed to be based. After that has been done, the scope of this defense can more readily be ascertained, and whether it is sufficient in law.
*981The amended answer in its present form is not subject to criticism as containing allegations that are irrelevant, redundant or tending to prejudice, embarrass or delay the fair trial of the action, or insofar as it sets forth mitigation of damages as a partial defense.
The order appealed from should be modified, with $20 costs and disbursements, by granting the plaintiff’s motion to the extent above stated, and as so modified affirmed, with permission to defendants to serve a further amended answer within ten days of the entry and service of the order.
Peck, P. J., Glennon, Dore, Callahan and Van Voorhis, JJ., concur.
Order unanimously modified to the extent stated in the opinion herein and, as so modified, affirmed, with $20 costs and disbursements to the appellant, with leave to the defendants to serve a further amended answer within ten days after service of a copy of the order, with notice of entry thereof, on payment of said costs. Settle order on notice.